DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
 
Claim Amendments
3.	The amendment of December 10, 2021 has been entered. Claims 1-79, 88-94 and 104 are cancelled. Claims 80, 82, 86-87 96 and 99 were amended. Claims 105-107 were newly added.  Claims 80-89, 95-104 are under consideration in this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 80-82, 84-87, 95-96, 98-103 and 106 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alexis et al., (US patent Publication 2010/0129439 published May 27, 2010).
The claims are drawn to a composition for stimulating a mucosal immune response against Chlamydia trachomatis in a human subject in need thereof, the composition comprising an inactivated form of Chlamydia trachomatis, and one or more adjuvant-loaded polymeric nanoparticles comprising biodegradable polymers, wherein the one or more adjuvant-loaded polymeric nanoparticles are each attached to the inactivated form of the Chlamydia trachomatis, and a composition for stimulating a mucosal immune response against a pathogen in a human subject in need thereof, the composition comprising an inactivated form of a whole pathogen, and one or more adjuvant-loaded polymeric nanoparticles comprising biodegradable polymers.

Alexis et al, teach the treated infectious agent is a bacterium, including Chlamydia [para. 0060]. The immunomodulatory agent is derived from a pathogen such as Chlamydial trachomatis [para. 0232]. Many vaccines comprise inactivated microorganisms [para. 0003]. The immunomodulatory agent may comprise inactivated organisms [para. 0080]. In some embodiments, immunomodulatory agents have covalent association is mediated by one or more linkers. Any suitable linker can be used in accordance with the present invention. [para. 0114].  In some embodiments, specific binding, which can be referred to as “molecular recognition,” is a saturable binding interaction between two entities that is dependent on complementary orientation of functional groups on each entity. The immunomodulatory agent that is associated with 
Alexis et al., teach a nanoparticle-adjuvant [para. 0330]. The invention capitalizes on insights into the cellular and molecular mechanisms by which adjuvants induce immune responses following subcutaneous injection. Nanocarrier-based adjuvant application has several advantages over conventional approaches, some of which are: 1. minimal off-target action of adjuvants resulting in reduced side effects; 2. enhanced targeting to APCs leading to enhanced therapeutic and prophylactic immune responses to vaccines; 3. nanoparticle-adjuvants can induce desired immunization effects with lower doses of adjuvant and/or antigen and may require fewer booster inoculations; 4. reduced toxicity allows the safe administration of larger doses of adjuvants to maximize immune responses to poorly immunogenic antigens; and 5. controlled or triggered release of the adjuvant from hours to days [para. 0338].  A nanocarrier can be, but is not limited to, one or a plurality of lipid-based nanoparticles such as polymeric nanoparticles [para. 0014]. The vaccine nanocarrier includes a polymer (e.g. a polymeric core). The immunomodulatory agent may be associated with the polymer, and in some embodiments, at least one type of immunomodulatory agent is associated with the polymer. The immunomodulatory agent is embedded within the polymer, associated with the interior surface of the polymer, and/or encapsulated within the polymer of a vaccine nanocarrier, and, in some embodiments, at least one type of immunomodulatory agent is embedded within the polymer, associated with the interior surface of the polymer, and/or encapsulated within the polymer of a vaccine nanocarrier 
The one or more polymers is a biodegradable polymer [para. 0015]. In certain embodiments, the nanoparticles comprises a protein or a peptide that is positively charged [para. 0461]. By allowing small charged nanoparticles to adsorb on liposome surface, liposome-nanoparticle complexes have not only the merits of aforementioned bare liposomes (FIG. 3), but also tunable membrane rigidity and controllable liposome stability. When small charged nanoparticles approach the surface of liposomes carrying either opposite charge or no net charge, electrostatic interaction between nanoparticles and membrane attracts the nanoparticles to stay on the membrane surface, being partially wrapped by lipid membrane. This induces local membrane bending and globule surface tension of liposomes, both of which enable tuning of membrane rigidity. This aspect is significant for vaccine delivery using liposomes to mimic viruses whose stiffness depends on the composition of other biological components within virus membrane. Moreover, adsorbed nanoparticles form a charged shell which protects liposomes against fusion, thereby enhancing liposome stability [para. 0517]. 
The composition will induce or enhance an immune response; the subject has or is susceptible to an infectious disease [para. 0075].  The infectious disease is a chronic viral infection. In some embodiments, the chronic viral infection is HIV, HPV, HBV, or HCV infection. In some embodiments, the infectious disease is or is caused by a bacterial infection. In some embodiments, the subject has or is susceptible to having a Pseudomonas infection, a Pneumococcus infection, tuberculosis, malaria, leishmaniasis, H. pylori, a Staphylococcus infection, or a Salmonella infection. In some H. pylori, a Staphylococcus infection, or a Salmonella infection. In some embodiments, the subject has or is susceptible to having influenza [para. 0198].   The pathogen may be a virus, bacterium, fungus, protozoan, parasite, etc. Such as  Bacillus anthracis, Bordetella pertussis, Camphylobacter jejuni, Chlamydia species, Chlamydial psittaci, Chlamydial trachomatis, Clostridium species, Clostridium tetani, Clostridium botulinum, Clostridium perfringens, Corynebacterium diphtheriae, an Enterococcus species,  Francisella tularensis, Haemophilus species, Haemophilus influenzae, Haemophilus parainfluenzae, a Legionella species, Legionella pneumophila, Leptospirosis interrogans, Listeria species, Listeria monocytogenes, Mycobacterium species, Mycobacterium tuberculosis, Mycobacterium leprae, Mycoplasma species, Mycoplasma pneumoniae, Neisseria species, Neisseria meningitidis, Neisseria gonorrhoeae, Pseudomonas species, Pseudomonas aeruginosa, Salmonella species, Salmonella typhi, Salmonella enterica, Rickettsia species, Rickettsia ricketsii, Rickettsia typhi, Shigella species, Staphylococcus species, Staphylococcus aureus, Streptococcus species, Streptococccus pnuemoniae, Streptococcus pyrogenes, Streptococcus mutans, Treponema species, Treponema pallidum, a Vibrio species, Vibrio cholerae, Yersinia pestis, and the like [para. 0232].  
Viral organisms such as pox viruses, smallpox (variola), ebola virus, hepadnavirus, marburg virus, dengue fever virus, influenza A and B, parainfluenza, respiratory syncytial virus, measles (rubeola virus), human immunodeficiency virus (HIV), human papillomavirus (HPV), varicella-zoster, herpes simplex 1 and 2, cytomegalovirus, Epstein-Barr virus, JC virus, rhabdovirus, rotavirus, rhinovirus, adenovirus, orthomyxovirus, papillomavirus, parvovirus, picornavirus, poliovirus, mumps, rabies, reovirus, rubella, togavirus, retrovirus, coxsackieviruses, equine encephalitis, Japanese encephalitis, yellow fever, Rift Valley fever, hepatitis A, B, C, D, and E virus, and the like. Viral organisms include those that are dsDNA viruses, ssDNA viruses, dsRNA viruses, (+) ssRNA viruses (−) sRNA viruses, ssRNA-RT viruses, and dsDNA-RT viruses [para. 0233].
Alexis et al., teach vaccine nanocarrier comprises at least one type of immunostimulatory agent that is associated with the exterior surface of the vaccine nanocarrier. The non-covalent association is mediated by electrostatic interactions [para. 0317].  For example, in some embodiments, the adjuvant is conjugated to the polymers that form the nanoparticles. Typically, in such cases, the adjuvant is expressed on or near the surface of the nanoparticles. In some embodiments, an amphilic polymer capable of self-assembling into nanoparticles is used, and the adjuvant is covalently attached to one terminus of the polymer [para, 323].  In some embodiments, the association is covalent. In some embodiments, the covalent association is mediated by one or more linkers. In some embodiments, the association 

Alexis et al., teach stimulating a mucosal immune response in the subject [para. 0122].   Alexis et al., teach stimulating an immune response in T cells and/or in B cells [abstract]. The immunomodulatory agent induces an immune response in B and/or T cells [para. 0006]. The ability of the immunofeature surface to target APCs is a key feature that allows the nanocarriers of the invention to deliver immunostimulatory and immunomodulatory agents to B-cells and/or T-cells when administered to a subject [para. 0008]. Such nanocarriers, in some embodiments, may be used to activate CD4 T cells and/or CD8 T cells [para. 0039]. FIG. 29 teach In vivo T cell activation by immunomodulatory nanoparticles. (A) Effect of NPs on CD4 T cell activation.  Therefore, Alexis clearly teach stimulating a mucosal immune response against an immunomodulatory agent such as C. trachomatis in the subject.
In some embodiments, the adjuvant is alum, MF59, R848, cholera toxin, squalene, phosphate adjuvants, or tetrachlorodecaoxide. In some embodiments, the adjuvant is monophosphoryl lipid A (MPL, SmithKline Beecham); saponins including QS21 (SmithKline Beecham); immunostimulatory oligonucleotides (e.g., CpG immunostimulatory oligonucleotides first described by Kreig et al., Nature 374:546-9, 1995); incomplete Freund's adjuvant; complete Freund's adjuvant; montanide; vitamin E 
In some embodiments, immunofeature moieties, immunomodulatory agents, targeting moieties, and/or immunostimulatory agents are covalently associated with a particle. In some embodiments, covalent association is mediated by one or more linkers. Any suitable linker can be used in accordance with the present invention. In some embodiments, the linker is a cleavable linker (e.g., an ester linkage, an amide linkage, a disulfide linkage, etc.).
The adjuvant will be contained within or upon the surface of a biodegradable nanocarrier. Although reference may be made to "the encapsulated adjuvant" or to "the conjugated adjuvant," it will be appreciated that (unless otherwise specified) the description above and below pertains to both cases. The encapsulated adjuvant will stimulate intracellular pattern recognition receptors such as APCs, endosomal Toll-like receptor (TLR)-3, TLR-7, TLR-8 and TLR-9 [para. 0327]. The immunostimulatory agent can be a TLR 7/8 agonist [para. 0038-39]. The TLR agonist is a TLR-1, TLR-2, TLR-3, TLR-4, TLR-5, TLR-6, TLR-7, TLR-8, TLR-9, or TLR-10 agonist [para.  0069]. It is well known that the TLR-4 agonist is monophosphoryl lipid A. Alexis et al., teach adjuvants that stimulate endosomal TLRs [para. 0328]. Example 5 uses CL097, an imidazoquinoline compound that activates TLR-7 and TLR-8, was used as adjuvant. Example 7 uses Encapsulated R848Formulation, specifically the imidazoquinoline resiquimod R-848 [para. 0698-700]. Adjuvants that stimulate endosomal TLRs include imidazoquinoline compounds (e.g. loxoribine, gardiquimod, imiquimod, propirimine, resiquimod, CL097, 3M-002, 851 (3M PharmaJTakeda), sotirimod (3M Pharma), 852A CpG7909 (Coley Pharmaceuticals), RCpG2006 (Coley Pharmaceuticals), RCpG10101 (Coley Pharmaceutical), AVE675 (Coley Pharmaceuticals), 10101, Tolamba (Dynavax Technologies), Heplisav (Dynavax Technologies), 10181SS (Dynavax Technologies), IM02055 (Idera Pharmaceuticals), IRS 954 (Dynavax Technologies), etc [para. 0328]. Therefore Alexis et al., clearly teach the adjuvant-loaded polymeric nanoparticle comprised of R848-polylactic acid.
Alexis et al., teach a polyhistidine may be attached to one end of the immunomodulatory agent, targeting moiety, immunostimulatory agent, and/or nanoparticle, and a nitrilotriacetic acid can be attached to the surface of the vaccine nanocarrier [para. 0510]. The polymer-antigen bioconjugates system may be synthesized as a triblock and/or multibock copolymer [para. 0440].  The synthesis of the polymer-antigen bioconjugates system includes polymerization from monomers and conjugation of different polymers. Examples of suitable polymers for controlled release polymer systems include, but are not limited to the nanocarrier being composed of PEG-PLGA polymers [para. 0015 and 440].  Alexis et al., teach the polymer may be PLGA. PLGA is a biocompatible and biodegradable co-polymer of lactic acid and glycolic acid, and various forms of PLGA are characterized by the ratio of lactic acid:glycolic acid [para. 0433].
Therefore Alexis et al., teach a composition of stimulating a mucosal immune response against Chlamydia trachomatis in a subject in need thereof, the method comprising administering to the subject through a mucosal route an effective amount of Chlamydia trachomatis, and one or more adjuvant-loaded polymeric nanoparticles, wherein the one or more adjuvant-loaded polymeric nanoparticles are each attached to the inactivated Chlamydia trachomatis through electrostatic attraction, and the one or more adjuvant-loaded nanoparticles comprise triblock copolymers and a composition in a form suitable for mucosal administration and able to stimulate a mucosal immune response against C. trachomatis in the subject. However Alexis et al., does not teach the specific triblock polymer poly(lactic-co-glycolic acid)-block-poly(L-histidine) -block-poly(ethylene glycol) (PLGA-PLH-PEG).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 80-82, 84-87, 95-96, 98-103 and 105-107 are rejected under 35 U.S.C. 103 as being unpatentable over Alexis et al., (US patent Publication 2010/0129439 published May 27, 2010) in view of Alexsandar Radovic-Moreno et al., (ACS Nano, 2012, 6 (5), pp 4279–4287).
The claims are drawn to a composition for stimulating a mucosal immune response against Chlamydia trachomatis in a human subject in need thereof, the composition comprising an inactivated form of Chlamydia trachomatis, and one or more adjuvant-loaded polymeric nanoparticles comprising biodegradable polymers, wherein the one or more adjuvant-loaded polymeric nanoparticles are each attached to the inactivated form of the Chlamydia trachomatis, and a composition for stimulating a mucosal immune response against a pathogen in a human subject in need thereof, the composition comprising an inactivated form of a whole pathogen, and one or more adjuvant-loaded polymeric nanoparticles comprising biodegradable polymers.
Alexis et al., teach adjuvant incorporation in immunotherapeutics.  Alexis et al., provide synthetic nanocarriers for modulating the immune system. The synthetic nanocarriers comprise one or more surfaces, where at least one of the surfaces comprises an immunofeature surface. The synthetic nanocarriers of the invention further contain one or more of an immunomodulatory agent, an immunostimulatory 
Alexis et al, teach the treated infectious agent is a bacterium, including Chlamydia [para. 0060]. The immunomodulatory agent is derived from a pathogen such as Chlamydial trachomatis [para. 0232]. Many vaccines comprise inactivated microorganisms [para. 0003]. The immunomodulatory agent may comprise inactivated organisms [para. 0080]. In some embodiments, immunomodulatory agents have covalent association is mediated by one or more linkers. Any suitable linker can be used in accordance with the present invention. [para. 0114].  In some embodiments, specific binding, which can be referred to as “molecular recognition,” is a saturable binding interaction between two entities that is dependent on complementary orientation of functional groups on each entity. The immunomodulatory agent that is associated with the exterior surface of the vaccine nanocarrier. In some embodiments, the association is non-covalent. In some embodiments, the non-covalent association is mediated by electrostatic interactions [para. 0244]. 
Alexis et al., teach a nanoparticle-adjuvant [para. 0330]. The invention capitalizes on insights into the cellular and molecular mechanisms by which adjuvants induce 
The one or more polymers is a biodegradable polymer [para. 0015]. In certain embodiments, the nanoparticles comprises a protein or a peptide that is positively charged [para. 0461]. By allowing small charged nanoparticles to adsorb on liposome 
The composition will induce or enhance an immune response; the subject has or is susceptible to an infectious disease [para. 0075].  The infectious disease is a chronic viral infection. In some embodiments, the chronic viral infection is HIV, HPV, HBV, or HCV infection. In some embodiments, the infectious disease is or is caused by a bacterial infection. In some embodiments, the subject has or is susceptible to having a Pseudomonas infection, a Pneumococcus infection, tuberculosis, malaria, leishmaniasis, H. pylori, a Staphylococcus infection, or a Salmonella infection. In some embodiments, the infectious disease is or is caused by a fungal infection. In some embodiments, the infectious disease is or is caused by a parasitic infection. In some embodiments, the infectious disease is or is caused by a protozoan infection. In some embodiments, the subject has or is susceptible to having influenza [para.0077]. In some embodiments, the subject has or is susceptible to having a bacterial, fungal, protozoan, H. pylori, a Staphylococcus infection, or a Salmonella infection. In some embodiments, the subject has or is susceptible to having influenza [para. 0198].   The pathogen may be a virus, bacterium, fungus, protozoan, parasite, etc. Such as  Bacillus anthracis, Bordetella pertussis, Camphylobacter jejuni, Chlamydia species, Chlamydial psittaci, Chlamydial trachomatis, Clostridium species, Clostridium tetani, Clostridium botulinum, Clostridium perfringens, Corynebacterium diphtheriae, an Enterococcus species,  Francisella tularensis, Haemophilus species, Haemophilus influenzae, Haemophilus parainfluenzae, a Legionella species, Legionella pneumophila, Leptospirosis interrogans, Listeria species, Listeria monocytogenes, Mycobacterium species, Mycobacterium tuberculosis, Mycobacterium leprae, Mycoplasma species, Mycoplasma pneumoniae, Neisseria species, Neisseria meningitidis, Neisseria gonorrhoeae, Pseudomonas species, Pseudomonas aeruginosa, Salmonella species, Salmonella typhi, Salmonella enterica, Rickettsia species, Rickettsia ricketsii, Rickettsia typhi, Shigella species, Staphylococcus species, Staphylococcus aureus, Streptococcus species, Streptococccus pnuemoniae, Streptococcus pyrogenes, Streptococcus mutans, Treponema species, Treponema pallidum, a Vibrio species, Vibrio cholerae, Yersinia pestis, and the like [para. 0232].  
Viral organisms such as pox viruses, smallpox (variola), ebola virus, hepadnavirus, marburg virus, dengue fever virus, influenza A and B, parainfluenza, respiratory syncytial virus, measles (rubeola virus), human immunodeficiency virus 
Alexis et al., teach vaccine nanocarrier comprises at least one type of immunostimulatory agent that is associated with the exterior surface of the vaccine nanocarrier. The non-covalent association is mediated by electrostatic interactions [para. 0317].  For example, in some embodiments, the adjuvant is conjugated to the polymers that form the nanoparticles. Typically, in such cases, the adjuvant is expressed on or near the surface of the nanoparticles. In some embodiments, an amphilic polymer capable of self-assembling into nanoparticles is used, and the adjuvant is covalently attached to one terminus of the polymer [para, 323].  In some embodiments, the association is covalent. In some embodiments, the covalent association is mediated by one or more linkers. In some embodiments, the association is non-covalent. In some embodiments, the non-covalent association is mediated by charge interactions, affinity interactions, metal coordination, physical adsorption, host-guest interactions, hydrophobic interactions, TT stacking interactions, hydrogen bonding interactions, van der Waals interactions, magnetic interactions, electrostatic interactions, dipole-dipole interactions, and/or combinations thereof [page 0386].

Alexis et al., teach stimulating a mucosal immune response in the subject [para. 0122].   Alexis et al., teach stimulating an immune response in T cells and/or in B cells [abstract]. The immunomodulatory agent induces an immune response in B and/or T cells [para. 0006]. The ability of the immunofeature surface to target APCs is a key feature that allows the nanocarriers of the invention to deliver immunostimulatory and immunomodulatory agents to B-cells and/or T-cells when administered to a subject [para. 0008]. Such nanocarriers, in some embodiments, may be used to activate CD4 T cells and/or CD8 T cells [para. 0039]. FIG. 29 teach In vivo T cell activation by immunomodulatory nanoparticles. (A) Effect of NPs on CD4 T cell activation.  Therefore, Alexis clearly teach stimulating a mucosal immune response against an immunomodulatory agent such as C. trachomatis in the subject.
In some embodiments, the adjuvant is alum, MF59, R848, cholera toxin, squalene, phosphate adjuvants, or tetrachlorodecaoxide. In some embodiments, the adjuvant is monophosphoryl lipid A (MPL, SmithKline Beecham); saponins including QS21 (SmithKline Beecham); immunostimulatory oligonucleotides (e.g., CpG immunostimulatory oligonucleotides first described by Kreig et al., Nature 374:546-9, 1995); incomplete Freund's adjuvant; complete Freund's adjuvant; montanide; vitamin E and various water-in-oil emulsions prepared from biodegradable oils such as squalene and/or tocopherol, Quil A, Ribi Detox, CRL-1005, or L-121 [page 0069].
In some embodiments, immunofeature moieties, immunomodulatory agents, targeting moieties, and/or immunostimulatory agents are covalently associated with a particle. In some embodiments, covalent association is mediated by one or more 
The adjuvant will be contained within or upon the surface of a biodegradable nanocarrier. Although reference may be made to "the encapsulated adjuvant" or to "the conjugated adjuvant," it will be appreciated that (unless otherwise specified) the description above and below pertains to both cases. The encapsulated adjuvant will stimulate intracellular pattern recognition receptors such as APCs, endosomal Toll-like receptor (TLR)-3, TLR-7, TLR-8 and TLR-9 [para. 0327]. The immunostimulatory agent can be a TLR 7/8 agonist [para. 0038-39]. The TLR agonist is a TLR-1, TLR-2, TLR-3, TLR-4, TLR-5, TLR-6, TLR-7, TLR-8, TLR-9, or TLR-10 agonist [para.  0069]. It is well known that the TLR-4 agonist is monophosphoryl lipid A. Alexis et al., teach adjuvants that stimulate endosomal TLRs [para. 0328]. Example 5 uses CL097, an imidazoquinoline compound that activates TLR-7 and TLR-8, was used as adjuvant. Example 7 uses Encapsulated R848Formulation, specifically the imidazoquinoline resiquimod R-848 [para. 0698-700]. Adjuvants that stimulate endosomal TLRs include imidazoquinoline compounds (e.g. loxoribine, gardiquimod, imiquimod, propirimine, resiquimod, CL097, 3M-002, 851 (3M PharmaJTakeda), sotirimod (3M Pharma), 852A (3M Pharma), Isatoribine (Anadys), ANA975 (Anadys/Novartis), SM360320 (Sumitomo), R1354 (Coley Pharmaceuticals), 3M-854 (3M Pharma), single- and double-stranded such as RCpG7909 (Coley Pharmaceuticals), RCpG2006 (Coley Pharmaceuticals), RCpG10101 (Coley Pharmaceutical), AVE675 (Coley Pharmaceuticals), 10101, Tolamba (Dynavax Technologies), Heplisav (Dynavax Technologies), 10181SS (Dynavax 
Alexis et al., teach a polyhistidine may be attached to one end of the immunomodulatory agent, targeting moiety, immunostimulatory agent, and/or nanoparticle, and a nitrilotriacetic acid can be attached to the surface of the vaccine nanocarrier [para. 0510]. The polymer-antigen bioconjugates system may be synthesized as a triblock and/or multibock copolymer [para. 0440].  The synthesis of the polymer-antigen bioconjugates system includes polymerization from monomers and conjugation of different polymers. Examples of suitable polymers for controlled release polymer systems include, but are not limited to the nanocarrier being composed of PEG-PLGA polymers [para. 0015 and 440].  Alexis et al., teach the polymer may be PLGA. PLGA is a biocompatible and biodegradable co-polymer of lactic acid and glycolic acid, and various forms of PLGA are characterized by the ratio of lactic acid:glycolic acid [para. 0433].
Therefore Alexis et al., teach a composition of stimulating a mucosal immune response against Chlamydia trachomatis in a subject in need thereof, the method comprising administering to the subject through a mucosal route an effective amount of a composition comprising an inactivated Chlamydia trachomatis, and one or more adjuvant-loaded polymeric nanoparticles, wherein the one or more adjuvant-loaded polymeric nanoparticles are each attached to the inactivated Chlamydia trachomatis through electrostatic attraction, and the one or more adjuvant-loaded nanoparticles comprise triblock copolymers and a composition in a form suitable for mucosal C. trachomatis in the subject. However Alexis et al., does not teach the specific triblock polymer poly(lactic-co-glycolic acid)-block-poly(L-histidine) -block-poly(ethylene glycol) (PLGA-PLH-PEG).
Alexsandar Radovic-Moreno et al., teach surface charged polymeric nanoparticles for delivery of antibiotics. Alexsandar Radovic-Moreno et al., teach nanoparticles (NP) have shown promise in treating bacterial infections, but a significant challenge has been to develop NPs that may be suitable for systemic administration. Alexsandar Radovic-Moreno et al., developed drug-encapsulated, pH-responsive, surface charged poly (d,l-lactic-co-glycolic acid)-b-poly(l-histidine)-b-poly(ethylene glycol) (PLGA-PLH-PEG) nanoparticles for treating bacterial infections. These NP drug carriers are designed to shield nontarget interactions but bind avidly to bacteria, delivering drugs and mitigating in part the loss of drug activity with declining pH [abstract]. Design of Surface Charged PLGA-PLH-PEG NPs.  A linear PLGA-PLH-PEG architecture was selected to provide NP characteristics compatible with extended circulation, charge-mediated targeting, and controlled drug release [page 4281]. PLGA was used to form the hydrophobic core and drug depot. The PLH in the NPs, occurred by placing the PLH between the PLGA and PEG blocks to yield the linear structure PLGA-PLH-PEG we could achieve the following: (1) the PLGA segment could form a solid core matrix without having the destabilizing force of PLH at acidic pH, since PLLA-PEG/PLH-PEG mixed micelles have been demonstrated to be effective pH-sensitive triggered-release systems [page 4281]. Alexsandar Radovic-Moreno et al., wanted to retain the slow release characteristics of intact NPs in order to reduce complexity in 
The PLH segment would become positively charged, yielding an overall positive zeta potential on the NP surface, facilitating interactions with the negatively charged elements of bacterial cell wall and producing strong multivalent electrostatic-mediated binding. The results of our studies demonstrate that pH-sensitive, surface charge-switching PLGA-PLH-PEG NPs can be used to bind to bacteria under conditions of acidity [page 4281]. The results show that the PLGA-PLH-PEG NPs switched their surface charge from a negative zeta potential at pH 7.4 (ζ = −3.9 ± 0.4 mV, N = 3) to a positive one with reduction in pH [page 4281-82]. Alexsandar Radovic-Moreno demonstrated that pH-sensitive PLGA-PLH-PEG NPs rapidly bind to b Gram-negative organisms [summary].
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply PLGA-PLH-PEG triblock polymeric nanoparticles of Alexsandar Chlamydia and adjuvant loaded polymeric nanoparticles within the composition or method of stimulation in order to treat infection, bind avidly to bacteria, and deliver drugs. One of ordinary skill in the art would have a reasonable expectation of success by exchanging the triblock polymeric nanoparticle of Alexis for the PLGA-PLH-PEG of Alexsandar Radovic-Moreno et al., because it can extended circulation, have charge-mediated targeting, and provide controlled drug release. Furthermore, no more than routine skill would have been required to exchange the PLGA-PEG and/or triblock polymer of Alexis et al., for the PGLA-PLH-PEG of Alexsandar Radovic-Moreno et al., because the PLH segment would become positively charged, yielding an overall positive zeta potential on the NP surface, facilitating interactions with the negatively charged elements of bacterial cell wall and producing strong multivalent electrostatic-mediated binding.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of mucosal immune response stimulation comprising the administration of a composition comprising a negatively charged inactivated Chlamydia trachomatis, and one or more adjuvant-loaded  polymeric nanoparticles having a positive charge, wherein the one or more adjuvant-loaded positively charged polymeric nanoparticles Chlamydia trachomatis through electrostatic attraction, and the one or more adjuvant-loaded nanoparticles comprise PLGA-PLH-PEG triblock copolymers and a composition in a form suitable for mucosal administration where there is no change in the respective function of the inactivated Chlamydia trachomatis or the positively charged adjuvant-loaded charge PGLA-PLH-PEG nanoparticles. Thus, the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Response to Arguments
6.	Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the rejection of Alexis et al., in view of Alexsandar Radovic-Moreno et al., do not teach a composition for stimulating a mucosal immune response against Chlamydia trachomatis in a human subject in need thereof. As stated in the previous Office Actions, and in response to the intended use arguments. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
The immunomodulatory agent induces an immune response in B and/or T cells. The immunostimulatory agent helps stimulate the immune system in a manner that can ultimately enhance, suppress, direct, or redirect an immune response. Alexis teach CD4 T cell activation.  It is well known that CD4+ T cells mediate mucosal immunity. Therefore, the structure of Alexis et al., is clearly capable of performing the intended use stimulating mucosal immunity, thus it meets the claim.  
Applicants point to the claim language reciting “..wherein the one or more adjuvant-loaded polymeric nanoparticles are each attached to the inactivated form of Chlamydia trachomatis…”   However, Alexis et al., [para 0016] teach the nanocarrier is formed by self-assembly. Self-assembly refers to the process of the formation of a nanocarrier using components that will orient themselves in a predictable manner forming nanocarriers predictably and reproducibly. In some embodiments, the nanocarriers are formed using amphiphilic biomaterials which orient themselves with respect to one another to form nanocarriers of predictable dimension, constituents, and placement of constituents. The amphiphilic biomaterials may have attached to them immunomodulatory agents, immunostimulatory agents and/or targeting agents such that when the nanocarriers self assemble, there is a reproducible pattern of localization and density of the agents on/in the nanocarrier. 
Alexis at [para 0507] states vaccine nanocarriers can be attached to immunomodulatory agents, targeting moieties, immunostimulatory agents, and/or 
Microbial pathogens, consist of live attenuated or non-virulent variant strains of microorganisms, or killed or otherwise inactivated organisms [para. 0215 and 231].   Alexis et al., The immunomodulatory agent can be Chlamydial trachomatis.  Therefore, Alexis et al., clearly teach the polymeric nanoparticles are attached to the inactivated form of Chlamydia trachomatis. 
 	Applicants argue that Alexis et al., teach encapsulating antigens. However, Applicants attention is directed to Alexis et al., clear teaching of “inactivated organisms” and clear teaching of “Chlamydia trachomatis.” As specifically pointed out above, Alexis et al., teaching of nanoparticles attached to the inactivated form of Chlamydia trachomatis. Applicant is reminded that Alexis is not a limited teaching. Alexis et al., is relevant for all it teaches. The MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that 

Furthermore, Alexis et al., teaching other additional attachment methods does not negate Alexis et al., teaching of attaching the polymeric nanoparticles to the inactivated form of the an organism.  Moreover, only claims 85 and 106 define the type of attachment. Alexis et al., teach the immunomodulatory agent that is associated with the exterior surface of the vaccine nanocarrier. In some embodiments, the association is non-covalent. In some embodiments, the non-covalent association is mediated by electrostatic interactions. Therefore, Alexis et al., teach the instantly claimed limitations.
Alexis et al., teach the vaccine nanocarrier comprises at least one type of immunostimulatory agent that is associated with the exterior surface of the vaccine nanocarrier. The non-covalent association is mediated by electrostatic interactions [para. 0317].  Therefore, Alexis et al., teach an electrostatic interaction, just as required by the instant claims. 
Applicants argue that Alexis et al., in view of Alexsandar Radovic-Moreno et al., does not teach an inactivated form of the Chlamydia trachomatis.  Contrary to applicants’ argument, Alexis et al, teach Chlamydia, specifically chlamydial trachomatis. The vaccines and immunomodulatory agent can be an inactivated. Thus, Alexis clearly teach inactivated microorganisms were well known and commonly used. 
Applicants urge that Alexis teaches away from using inactivated whole-organism based compositions, in concluding that “vaccines that utilize live attenuated or In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.  Therefore, contrary to applicants’ argument, the known or obvious composition comprising inactivated pathogens does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In this case, Alexis et al., clearly teach the use of inactivated pathogens.
  In some embodiments, an immunomodulatory agent may comprise inactivated organisms, dead organisms, and genetically altered organisms See paragraphs 0080, 231, and/or 360. It is noted, Figures 14, 19, 22, and 23 are drawn to inactivated whole In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123. Therefore, the teaching of Alexis et al., clearly does not teach away from compositions comprising inactivated organisms. 
Finally, applicant is reminded that the acknowledgement of limitations does not constitute a teaching away. Alexis et al., teach In some embodiments, antigen presentation to B cells can be optimized by presenting structurally intact immunomodulatory agents on the surface of nanocarriers. In some embodiments, structurally intact immunomodulatory agents are presented on the surface of vaccine nanocarriers at high copy number and/or density [para. 0359]. Therefore, when the passage is read in context, it teaches yielding much more potent and optimized B cell responses.  
Applicants argue that Taha et al., a reference not related to the instant rejection teaches away from the use of whole –organisms or adjuvant based compositions.  However the teachings of Taha et al., are irrelevant, because Alexis et al., clearly and specifically teach a composition comprising nanoparticles attached to inactivated Chlamydia trachomatis and further including adjuvant loaded biodegradable polymeric nanoparticles within the composition in order to treat infection, bind avidly to bacteria, and deliver drugs.
inactivated organisms [para. 080]. 
Microbial pathogens, consist of live attenuated or non-virulent variant strains of microorganisms, or killed or otherwise inactivated organisms [para. 0215].  Alexis  teach vaccine nanocarriers comprising one or more immunomodulatory agents. In some embodiments, inventive nanocarriers comprising one or more immunomodulatory agents are used as vaccines. In some embodiments, an immunomodulatory agent may comprise isolated and/or recombinant proteins or peptides, carbohydrates, glycoproteins, glycopeptides, proteoglycans, inactivated organisms and viruses, dead organisms and virus, genetically altered organisms or viruses, and cell extracts [para. 0231].  Alexis teach immunomodulatory agents in the form of whole killed organisms [236].  The pathogen may be a virus, bacterium, fungus, protozoan, parasite, etc. In some embodiments, an immunomodulatory agent may be in the form of whole killed organisms [para. 081]. Alexis et al., The immunomodulatory agent can be inactivated whole cell Chlamydial trachomatis.  Therefore, Alexis et al., clearly teach the polymeric nanoparticles are attached to the inactivated form of Chlamydia trachomatis. 

presenting structurally intact immunomodulatory agents on the surface of nanocarriers. In some embodiments, structurally intact immunomodulatory agents are presented on the surface of vaccine nanocarriers at high copy number and/or density [para. 0359].  Alexis et al., teach structurally intact (whole cell) inactivated organisms, including bacterial cells.  Alexis et al., teach C. trachomatis. Thus, contrary to Applicants arguments, Alexis et al., teach structurally intact whole cell C. trachomatis. 

Applicants argue that Taha et al., teach away from adjuvant use; therefore Alexis et al., teach away from adjuvant use. Contrary to Applicants argument, Alexis et al., the adjuvant will be contained upon the surface of a biodegradable nanocarrier [para. 327]. Although reference may be made to "the encapsulated adjuvant" or to "the conjugated adjuvant," it will be appreciated that (unless otherwise specified) the description above and below pertains to both cases. The encapsulated adjuvant will stimulate intracellular pattern recognition receptors such as APCs, endosomal Toll-like receptor (TLR)-3, TLR-7, TLR-8 and TLR-9 [para. 0327]. The immunostimulatory agent can be a TLR 7/8 agonist [para. 0038-39]. The TLR agonist is a TLR-1, TLR-2, TLR-3, TLR-4, TLR-5, TLR-6, TLR-7, TLR-8, TLR-9, or TLR-10 agonist [para.  0069]. It is well known that the TLR-4 agonist is monophosphoryl lipid A. Alexis et al., teach adjuvants that stimulate endosomal TLRs [para. 0328]. Example 5 uses CL097, an imidazoquinoline compound that activates TLR-7 and TLR-8, was used as adjuvant. Example 7 uses Encapsulated R848Formulation, specifically the imidazoquinoline CpG7909 (Coley Pharmaceuticals), RCpG2006 (Coley Pharmaceuticals), RCpG10101 (Coley Pharmaceutical), AVE675 (Coley Pharmaceuticals), 10101, Tolamba (Dynavax Technologies), Heplisav (Dynavax Technologies), 10181SS (Dynavax Technologies), IM02055 (Idera Pharmaceuticals), IRS 954 (Dynavax Technologies), etc [para. 0328]. Therefore, obviously, Alexis et al., do not teach away from the inclusion of an adjuvant.  Alexis et al., clearly teach the adjuvant-loaded polymeric nanoparticle comprised of R848-polylactic acid.

Applicants argue a skilled artisan would not have been motivated nor would have reasonably expected to arrive at the claimed invention in view of the teachings of Alexis and Moreno.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chlamydia trachomatis in a subject in need thereof, the method comprising administering to the subject through a mucosal route an effective amount of a composition comprising an inactivated Chlamydia trachomatis, and one or more adjuvant-loaded polymeric nanoparticles having a positive charge, wherein the one or more adjuvant-loaded polymeric nanoparticles are each attached to the inactivated Chlamydia trachomatis through electrostatic attraction, and the one or more adjuvant-loaded nanoparticles comprise biodegradable triblock copolymers and a composition in a form suitable for mucosal administration and able to stimulate a mucosal immune response against C. trachomatis in the subject; Alexis et al., does not teach the specific triblock polymer poly(lactic-co-glycolic acid)-block-poly(L-histidine) -block-poly(ethylene glycol) (PLGA-PLH-PEG). Alexsandar Radovic-Moreno et al., provide a reasonable expectation of success by exchanging the triblock polymeric nanoparticle of Alexis for the PLGA-PLH-PEG of Alexsandar Radovic-Moreno et al., because it can extended circulation, have charge-mediated targeting, and provide controlled drug release.
Applicants argue that the advantages of the use of poly(lactic-co-glycolic acid)-block-poly(L-histidine)-block-poly(ethylene glycol) (PLGA-PLH-PEG) triblock copolymers described in Moreno, are for the specific purpose of targeted drug delivery (e.g., pH-sensitive triggered-release systems) and not for the development of a vaccine and adjuvant composition for stimulating a mucosal immune response against a pathogen. In response to applicant's argument that, the fact that applicant has Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus, a composition does not become novel simply because Applicant have different reasons for putting together components already known to be compatible and provide a reasonable expectation of success when used in combination.
Applicants again argue the intended use of the composition, i.e., to stimulate mucosal immune response. The stimulation of a mucosal immune response is not a characteristic of the composition. Stimulation of a mucosal immune response is the result of administration of the composition to a host. Thus, the host has a stimulated mucosal response. The mucosal response is not a characteristic of the composition. The mucosal response does not change the structure of the claimed composition. The intended effect of the claimed composition is not patentable. Thus, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim and applicants arguments are not found persuasive.  

Next. Applicants argue about unexpected results regarding the production of a mucosal immune response against the pathogen in the recipient of the composition. It is noted, that arguing about the effects or intended actions of the composition in a recipient host do not make that claimed composition patentable.  The use of an 
In conclusion, Applicants arguments are not found persuasive and the rejection is maintained. 

Conclusion
7.	No allowed claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645